This was a petition for a rehearing of this case, the decision of which will be found reported in 34 S. C., at page 112. The petition alleged error as to a matter of fact, and further alleged the grounds taken in the motion considered by this court in the opinion reported in this volume, ante, 150.
The following order was passed
Per Curiam.
We have carefully examined this petition, and finding that no material fact or important principle of law has been either overlooked or misunderstood, there is no ground for a rehearing. One of the grounds upon which this petition is based, to wit, the unconstitutionality of the tribunal which undertook to hear the case, we do not consider appropriate to a petition for a rehearing; but as the same question will be presented by a motion to set aside the judgment [see ante, 150], the petitioner will sustain no prejudice by this defect in form of the petition *599for rehearing. It is therefore ordered, that the petition be dismissed.